           Case
           Case 3:16-cv-00268-LRH-WGC
                3:16-cv-00268-LRH-WGC Document
                                      Document 139
                                               138 Filed
                                                   Filed 09/17/20
                                                         09/11/20 Page
                                                                  Page 1
                                                                       1 of
                                                                         of 3
                                                                            4



 1    Laura K. Granier, Esq (SBN 7357)
      Erica K. Nannini, Esq. (SBN 13922)
 2    HOLLAND & HART LLP
 3    5441 Kietzke Lane, 2nd Floor
      Reno, Nevada 89511
 4    Tel: 775-327-3000
      Fax: 775-786-6179
 5    lkgranier@hollandhart.com
      eknannini@hollandhart.com
 6

 7    Attorneys for Carlin Resources, LLC

 8

 9                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
10

11 BATTLE MOUNTAIN BAND of the TE-                       )
   MOAK TRIBE OF WESTERN SHOSHONE                        ) Case No. 3:16-cv-0268 LRH-WGC
12 INDIANS,                                              )
                                                         )
13                                          Plaintiff,
                                                         )
     v.                                                  ) DEFENDANTS’ JOINT MOTION FOR
14
   U.S. BUREAU OF LAND MANAGEMENT,                       ) EXTENSION OF TIME (Third Request)
15 and JILL SILVEY, in her official capacity as          )
   Bureau of Land Management Elko District               )    AND ORDER THEREON
16 Manager,                                              )
                                                         )
17                                    Defendants,        )
18 and                                                   )
                                                         )
   CARLIN RESOURCES, LLC,                                )
19
                    Defendant-Intervenor                 )
20                    and Crossclaimant.                 )
21

22

23

24

25

26

27

28
          Case
          Case 3:16-cv-00268-LRH-WGC
               3:16-cv-00268-LRH-WGC Document
                                     Document 139
                                              138 Filed
                                                  Filed 09/17/20
                                                        09/11/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 3
                                                                           4



 1          On May 18, 2020, counsel for Defendant-Intervenor/Cross-Claimant Carlin/Hecla
 2   (Hecla) and Federal Defendants filed a Joint Motion for Extension of Time (ECF No. 134)
 3   extending deadlines for lodging of the administrative record and for summary judgment briefing
 4   in this case brought pursuant to the Administrative Procedure Act, 5 U.S.C. § 706 et seq. This
 5   Joint Motion for Extension of Time was granted by the Court on May 28, 2020 (ECF No. 135).
 6   The Motion for Extension of Time indicated that Hecla would file its opening Motion for
 7   Summary Judgment on July 15, 2020. On July 8, 2020, counsel for defendants filed another
 8   joint motion for extension of time (ECF No. 136) reporting that the parties were continuing to
 9   make progress on the settlement of the claims in this case, which may avoid the need for further
10   proceedings and indicating that Hecla would file its opening Motion for Summary Judgment on
11   September 14, 2020. The joint motion was granted by the Court on July 8, 2020 (ECF No. 137).
12          The parties have continued their discussions and made some further progress. Although
13   the parties have not reached a settlement, that process has taken longer than anticipated in light
14   of logistical constraints caused by the COVID-19 pandemic and the unavailability of various
15   participants.
16          Thus, Hecla and the Federal Defendants hereby move to extend the deadlines for
17   summary judgment briefing in this case by an additional 15 days for the opening summary
18   judgment motions. Hecla and the Federal Defendants further seek to clarify that such briefing
19   will be limited to Hecla’s cross claims given that the joint status report and scheduling orders
20   submitted have only involved the Federal Defendants.
21          The following deadlines would apply:
22   1.     Helca to File Motion for Summary Judgment: September 29, 2020
23   2.     Federal Defendants to file Cross-Motion for Summary Judgment and Opposition to
24          Summary Judgment: November 13, 2020
25   3.     Hecla to file Opposition to Cross-Motion for Summary Judgment and Reply in Support
26          of Motion for Summary Judgment: December 14, 2020
27

28

                                                      1
          Case
          Case 3:16-cv-00268-LRH-WGC
               3:16-cv-00268-LRH-WGC Document
                                     Document 139
                                              138 Filed
                                                  Filed 09/17/20
                                                        09/11/20 Page
                                                                 Page 3
                                                                      3 of
                                                                        of 3
                                                                           4



 1   4.     Federal Defendants to file Reply in Support of Cross-Motion for Summary Judgment:
 2          January 12, 2021.
 3          DATED this 11th day of September, 2020
 4
                                               By: /s/ Laura K. Granier
 5
                                                   Laura K. Granier, Esq (SBN 7357)
 6                                                 Erica K. Nannini, Esq. (SBN 13922)
                                                   Holland & Hart llp
 7                                                 5441 Kietzke Lane, 2nd Floor
                                                   Reno, Nevada 89511
 8                                                 Tel: 775-327-3000
                                                   Fax: 775-786-6179
 9
                                                   lkgranier@hollandhart.com
10                                                 eknannini@hollandhart.com
                                                   Attorneys for Carlin Resources, LLC
11

12                                                      JEAN WILLIAMS
                                                        Deputy Assistant Attorney General Deputy
13
                                                        Assistant Attorney General
14                                                      Environment and Natural Resources Division
                                                        United States Department of Justice
15
                                                        /s/ Peter Kryn Dykema
16                                                      PETER KRYN DYKEMA (DC Bar 419349)
17                                                      Natural Resources Section
                                                        4 Constitution Square
18                                                      150 M Street, N.E.
                                                        Washington, D.C. 20002
19                                                      Tel: 202-305-0436
                                                        peter.dykema@usdoj.gov
20

21                                                      Attorneys for Federal Defendants

22

23                                          ORDER

24        IT IS SO ORDERED.
25        DATED this 17th day of September, 2020.
                                                             _________________________________
26                                                           LARRY R. HICKS
27                                                           UNITED STATES DISTRICT JUDGE

28

                                                    2
